Citation Nr: 0932253	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of service-connected fractured left finger.

2.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from April 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the Veteran 
service connection for post healed fracture left little 
finger and left ear hearing loss and assigned both 
disabilities noncompensable ratings.  The claims file was 
subsequently transferred to the RO in Salt Lake City, Utah.


FINDINGS OF FACT

1.  The Veteran's left pinky finger has lost the ability to 
extend fully.

2.  The Veteran has no worse than Level I hearing in the left 
ear.


CONCLUSIONS OF LAW

1. The criteria for a higher (compensable) initial evaluation 
for a left pinky disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.85, 4.86, Diagnostic Code 5230 (2008).

2.  The criteria for a higher (compensable) initial 
evaluation for left ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1- 4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in January 2007, April 2008, and October 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Martinak v. Nicholson, 21 Vet. App. 447 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO attained the Veteran's service treatment records and 
private treatment records.  The RO also afforded the Veteran 
VA examinations for his hearing loss and finger disability 
claim.  However, the Veteran did not attend the finger 
disability examination.  The Veteran has not indicated any 
reason for his failure to report to the VA examination.  In 
light of the foregoing, and in recognition of the fact that 
the present claim essentially arises out of an initial claim 
for compensation, the Board proceeds to review and decide the 
claim based on the evidence that is of record. 38 C.F.R. § 
3.655.  The Veteran was also provided an opportunity to 
present his argument before the Board, but he did not show.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.

Increased rating left finger

The Veteran contends that the noncompensable rating currently 
assigned for his left pinky disability does not adequately 
reflect the severity of his disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether it 
is an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Any limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2008).  

The Veteran was afforded a VA examination for his pinky 
claim, but did not show.  In recognition of the fact that the 
present claim essentially arises out of an initial claim for 
compensation, the Board proceeds to review and decide the 
claim based on the evidence that is of record.  38 C.F.R. § 
3.655(b).

In the Veteran's January 2007 pre-discharge physical from 
active service, the examiner found that the Veteran's left 
pinky finger had full flexion at 0 - 110 degrees but a -10 
degree extension.  For the claimed condition of left hand 
pinky finger fracture with tendon damage, the diagnosis was 
status post healed fracture with some dystrophic 
calcification in the soft tissues adjacent to the old 
fracture site noted in the distal portion of the proximal 
phalanx of the left fifth finger with residual inability to 
extend the proximal interphalangeal (PIP).  The subjective 
factors were intermittent aching and cramping, while the 
objective factors were the loss of the ability to extend the 
finger fully.  X-ray results showed an old healed fracture 
with some dystrophic calcification in the soft tissues 
adjacent to the old fracture site noted in the distal portion 
of the proximal phalanx of the left fifth finger.

Upon consideration of the evidence of record, the Board notes 
that a compensable rating is not permitted under 38 C.F.R. § 
4.71a, DC 5230, relating to limitation of the ring finger, as 
the Veteran currently receives the maximum disability 
provided.  As such, the Board is unable to grant a higher 
schedular rating.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
that the Veteran currently receives the maximum disability 
provided.  A compensable rating was not warranted at any 
point throughout the appeal period; hence "staged" ratings 
are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
will not adequately compensate the veteran for his service-
connected disability, referral for extraschedular 
consideration is indicated.  Neither frequent hospitalization 
nor marked interference with employment due to the Veteran's 
service-connected residuals of fractured left finger has been 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  The January 2007 pre-discharge examination 
noted that the Veteran's usual occupation was working as a 
cook and he was currently employed.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable evaluation for residuals of fractured left 
finger.

Increased rating left ear hearing loss

The Veteran also contends that his hearing loss is not 
correctly evaluated.  The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the Veteran's left 
ear hearing loss.  In particular, two audiological 
evaluations provide evidence against the Veteran's claim.

First, the Veteran submitted a February 2007 private 
audiological evaluation which shows that the pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
LEFT
20
10
40
50
30

Speech recognition score was 96 percent in the left ear.  As 
a result of this test, the examiner diagnosed the Veteran 
with mid to high frequency hearing loss in the left ear. 

Second, the Veteran was afforded a VA audiological evaluation 
in January 2009 to determine the severity of his hearing 
loss.  The examination shows that the pure tone thresholds, 
in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
LEFT
5
10
10
10
9

Speech recognition score was 100 percent in the left ear.  
The examiner stated that the best description of this 
Veteran's hearing sensitivity is a category I.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the Veteran's hearing loss 
warrants a noncompensable evaluation.  Taking the results 
from each of the two audiological evaluations reported above, 
and entering the category designations into Table VII, 
produces a disability percentage evaluation of zero percent 
for each audiological evaluation.   The February 2007 private 
examination indicated that the average decibel loss was 30 
for the left ear and speech discrimination for that ear was 
94 percent.  This corresponds to Level I hearing in the left 
ear.  The January 2009 VA examination yielded similar 
results.  At the time of this examination, the average 
decibel loss was 9 for the left ear and speech discrimination 
was 100 percent.  This corresponds to Level I hearing in the 
left ear.  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.  
38 C.F.R. § 4.85(f).  Hearing loss under the provisions of 
38 C.F.R. § 3.385 is not shown in the non-service-connected 
right ear; also a 10 percent disability rating is not shown 
in the service-connected left ear.  Thus, the provisions of 
38 C.F.R. § 3.383 do not apply.  When the values from either 
examination are plotted on Table VII, it is apparent that the 
currently assigned noncompensable evaluation for the 
Veteran's left ear hearing loss is accurate and appropriate.

The Board would also note that the provisions of 38 C.F.R. § 
4.86 are not for application in this case because neither of 
the VA examinations demonstrated that puretone thresholds at 
each of the four specified frequencies was 55 decibels or 
more.  Neither examination indicated a threshold reading at 
1,000 Hertz of 30 decibels or less and a threshold reading at 
2,000 Hertz of 70 decibels or more in the left ear.  
Therefore, the Board concludes that a higher evaluation for 
the Veteran's left ear hearing loss is not warranted.

The Board has considered the Veteran's statements in support 
of his claim, however, despite the Veteran's statements that 
the noncompensable evaluation does not reflect the true 
severity of his hearing loss disability, as a layperson 
without medical expertise or training, his statements are of 
limited probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).

In any event, his contentions are insufficient to establish 
entitlement to a higher schedular evaluation for defective 
hearing because ". . . disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.   Here, the mechanical application clearly 
establishes a noncompensable evaluation for the Veteran's 
service-connected bilateral hearing loss disability.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
that the Veteran had no worse than Level I hearing in the 
left ear.  A compensable rating was not warranted at any 
point throughout the appeal period; hence "staged" ratings 
are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the Veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected left ear hearing loss has 
been demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  On the January 2009 audio exam, the Veteran 
reported no significant effects of his hearing loss 
disability on his employment.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable evaluation for left ear hearing loss.


ORDER

An initial compensable evaluation for service connected 
fractured left finger is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

 

____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


